Exhibit 10(a)(xlv)
H J HEINZ COMPANY (“HEINZ”)
UK SUB-PLAN TO THE GLOBAL STOCK PURCHASE PLAN (the “PLAN”)
1. PURPOSE OF THE PLAN

    The Plan will provide UK eligible employees with the opportunity to purchase
common Stock in Heinz but in a UK income tax/social security efficient manner.
The Plan will mirror the Stock acquired by UK employees under the existing
Global Stock Purchase Plan (“GSPP”). In addition to UK tax/social security
benefits for employees, employer social security savings will also be achieved
by H J Heinz Company Limited. Furthermore, H J Heinz Company Limited will be
entitled to relief from UK corporation tax for the costs associated with the
establishment and administration of the Plan and for the market value of Stock
used in the Plan.

    The Plan is “approved” by UK Her Majesty’s Revenue and Customs (“HMRC”) and
can be implemented as a sub-plan to the main US GSPP. This can be done by using
a UK addendum to the US plan and should not require any changes to the main
plan. Many UK quoted companies offer this Plan to their employees including
Tesco’s, J Sainsburys and British American Tobacco.

    The objective of the Plan is to incentive UK employees and encourage
retention through a mechanism that is UK tax/Social Security efficient for both
employees and H J Heinz Company Limited.

2. TERMS OF THE PLAN

    Under the proposed Plan, Stock can be purchased by employees from gross pay
up to a limit of £1,500 per year or if less, 10% of the employee’s total salary.
The Stock may be purchased monthly or after an accumulation period of no more
than 12 months. In addition, Heinz can award “matching stock” so that the Plan
effectively mirrors the 5% discount that employees receive under the existing
GSPP. The maximum amount of “matching stock” that can be awarded is two units of
stock for every one unit of stock purchased by the employee.

    All Stock must be held in a trust (which must satisfy certain requirements
set out in the legislation), on behalf of the Plan participants and the trust is
usually administered by a specialist provider. There are a range of providers
available that administer plans for other large UK organisations.

    No UK income tax or social security (either employee or employer) is charged
when a participant in the Plan purchases the Stock. The purchase is made out of
gross pay similar to the UK flexible benefits arrangements already in place. In
additional no UK income tax or social security is charged on any “matching
stock” that is awarded to employees. Provided the Stock remains in the Plan for
5 years, then there is no UK income tax or social security to pay when the Stock
ceases to be in the Plan. If the Stock that the employee has purchased out of
gross salary is withdrawn within the first five years then the employee will be
subject to income tax and social security. There are specific rules that apply
to employees who cease employment due to injury, disability, redundancy, death
and other specified circumstances. “Matching

 



--------------------------------------------------------------------------------



 



    stock” can only be withdrawn from the Plan after a minimum period of 3 years
and must remain within the Plan for 5 years to receive the maximum tax benefits.
The only exception to this is if the employee ceases employments for the reasons
set out above.

    The Plan can be terminated by the Company provided three months written
notice is given to HMRC, the trustees of the Plan and the employees.

 